[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE CONFIRMATION OF SALE
In this case, the action was commenced in 1987. The court (Thompson, J.) found the premises to be valued at $2,000,000 on June 7, 1988 and ordered a foreclosure by sale. Sale was delayed for a variety of reasons including one instance where the defendant made a substantial interest payment. On July 21, 1990, the sale date, the plaintiff bid $1,165,000 representing its principal. However, accrued interest, taxes and foreclosure expenses amount to almost $1,600,000, with the interest making up most of the figure. There were no other bids or other active participation by bidders in the auction process.
The plaintiff offered evidence as to a present value of the premises at $850,000. However, one of the assumptions underlying this opinion as to the permitted zone uses of the land parcel was doubtful, and the court does not credit it.
Under the circumstances the court finds that the price bid was inadequate and that there is likelihood that a second auction would produce a higher sales price.
Accordingly, the court refuses to confirm the sale, and makes the following order: The committee is ordered to sell the premises at public sale on Saturday, October 6, 1990 at noon, inspection at 11:00 a.m. on said date or such earlier times as may be arranged with the committee.
Advertisements of the sale are to be made in the Stamford CT Page 864 Advocate on the three Fridays immediately preceding the date of sale and in the Commercial Record once not later than ten days prior to the date of sale.
FLYNN, J.